DETAILED ACTION
Status of the Application
Receipt of the Request for Continued Examination (RCE under 37 CFR 1.114), the Response and Amendment filed 06/22/2022 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 1-5 and 7-9
Withdrawn claims: None
Previously cancelled claims: 6, and 10-14
Newly cancelled claims: None
Amended claims: 1
New claims: None
Claims currently under consideration: 1-5 and 7-9
Currently rejected claims: 1-5 and 7-9
Allowed claims: None

Information Disclosure Statement
The information disclosure statement filed 08/09/2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. It has been placed in the application file, but the information referred to therein has not been considered.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 06/22/2022 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (U.S. 2004/0022896 A1) in view of Carpenter et al. (U.S. 5,807,601), Buwalda et al. (U.S. 2010/0143542 A1), and Woo et al. (U.S. 2006/0188631 A1).
Regarding clam 1, Cha et al. teaches a whey-bound fresh cheese, having 1-6 wt.% milk protein based on the weight of the cheese ([0010]), and further comprising starch ([0023], [0048]).
Cha et al. does not disclose the starch to be a first type of starch that is a granular starch in an amount of 1.5-6 wt.% by weight of the cheese and a second starch that is an amylomaltase-treated starch, the whey-bound fresh cheese as being incorporated into a cheesecake filling in an amount of at least 10 wt.%, or the cheesecake filling as being baked.
However, Carpenter et al. discloses an imitation cheese product (C2, L36-L38) that preferably comprises a granular starch (C3, L15-L16) in an amount of 3-30% (C4, L12-L19), as well as that starches with modifications involving cross-linking may be used in combination with other starches (C3, L39-L41). Carpenter also teaches that acid or enzyme treated starch may be used (C3, L55-L56) and that modified starches may increase the stability of starch solutions during cook-up (C3, L28-L32). Buwalda et al. discloses an amylomaltase-treated starch that is useful as a fat substitute in food products, such as cheese ([0009]-[0010]). Woo et al. discloses the incorporation of 43.60 wt.% Neufchatel cheese with other ingredients into a cheesecake filling together with modified starch that is then baked ([0118]-[0122]).
It would have been obvious to one having ordinary skill in the art to produce the whey-bound fresh cheese of Cha et al. further comprising a mixture of starch as taught in Carpenter et al. and Buwalda et al. First, Cha et al. teaches generally that the cheese may comprise starch as a stabilizer, including modified starch ([0048]), but provides little further instruction regarding suitable types of starch modification. A skilled practitioner would thus be motivated to consult Carpenter et al. for more detailed teaching regarding suitable types of modified starch for use in cheese products. Carpenter et al. then teaches that granular starch has not been pre-cooked and further indicates a preference for granular starch in such products (C3, L15-L23). Cha et al. indicates broadly that the starch is simply starch from various vegetable sources ([0048]), which suggests that such starch would be non-modified starch, or pre-cooked. As such, the incorporation of granular starch into the whey-bound fresh cheese of Cha et al. would be obvious. Carpenter et al. further teaches that such starches may include enzyme-treated starch (C3, L56-L57) but provides limited instruction regarding such enzyme treatments, which would prompt a skilled practitioner to consult Buwalda et al. Since Buwalda et al. teaches that amylomaltase-treated starch is useful as a fat substitute in food products, such as cheese ([0009]-[0010]), since the enzyme serves to reattach amylose onto amylopectin such that the modified starch gels in a manner that causes the starch to have a texture akin to gums ([0007]). Since (i) Cha et al. teaches the inclusion of modified starches as stabilizers and further teaches gums and modified starches to be used interchangeably in such a role and (ii) Buwalda et al. teaches that amylomaltase-treated starch gels in a manner similar to gums, the incorporation of amylomaltase-treated starch into the whey-bound fresh cheese of Cha et al. would be obvious.
As for the amount of granulated starch, Cha et al. indicates that the composition may comprise starch as a stabilizer and that “[g]enerally, the level of added stabilizer is less than about 1 percent” ([0048]). However, Cha et al. indicates that the starch and gums are used interchangeably as stabilizers (Fig. 1; [0048]), and also discloses that “[i]f all the gum is added after the culturing or acidifying steps, a much higher gum concentration will be needed to achieve the same level of firmness” ([0010], [0005]). Since Cha et al. discloses (i) gums and starches are interchangeable as stabilizers, (ii) earlier prior art methods wherein all the stabilizers are added after fermentation, and (iii) indicates a higher concentration of such stabilizers will be necessary in such instances, the addition of an amount of starch higher than about 1 percent would be obvious. A skilled practitioner would be motivated to consult Carpenter et al. for further instruction regarding suitable concentrations of such components. Carpenter et al. teaches not only that the imitation cheese product may comprise granular starch in an amount of 3-30% (C4, L12-L19) but also that gums may be present as stabilizers in amounts of about 0.5-5% (C5, L15-L18, L42-L44). As such, incorporation of granular starch in an amount of 1.5-6 wt.% would be obvious to a skilled practitioner.
As for the incorporation of the cheese into a cheesecake filling, a skilled practitioner would readily recognize that a cheese product such as that of Cha et al. would be well-suited for combination with other food components for the production of combined food products and would thus be motivated to consult Woo et al. for further instruction related to such types of products. Since Woo et al. discloses the incorporation of 43.60 wt.% Neufchatel cheese (which is similar to cream cheese) into a cheese cake as a filling, especially together with a modified starch component, and then baking, a skilled practitioner would find the incorporation of the cream cheese of Cha et al. into a cheesecake filling in an amount of at least 10 wt.% and then baking the product to be obvious.
As for claim 2, Carpenter et al. teaches the granular starch may be a crosslinked starch (C3, L39-L48, L65).
As for claim 3, Carpenter et al. teaches the granular starch as being phosphorous oxychloride cross-linked starch (C3, L65-L67).
As for claim 4, Carpenter et al. teaches the granular starch is a stabilized starch (C3, L43-L48).
As for claim 7, Woo et al. discloses cross-linked starch granules ([0007]) for use in food products such as cheese ([0032]), where the starch may be waxy starch having at least about 95% by weight amylopectin ([0020]). It would have been obvious to one having ordinary skill in the art to incorporate a waxy starch as taught in Woo et al. as the starch of Cha et al. First, Cha et al. teaches generally that the starch may be from various sources ([0048]) without providing detailed instruction regarding the various types of starch, which would prompt a skilled practitioner to consult Woo et al. for further instruction. Since Woo et al. teaches that waxy starches, such as waxy wheat and waxy corn, ([0020]) are suited for use in cheese ([0032]), a skilled practitioner would find the utilization of such starches as the stabilizers in Cha et al. to be obvious. As such, the use of a granular starch that is a waxy starch comprising at least 90 wt.% amylopectin based on the weight of the starch would be obvious to a skilled practitioner.
As for claim 8, Cha et al. discloses the starch as being potato, maize (corn), rice, tapioca, sweet potato, or wheat starch ([0048]).
As for claim 9, Cha et al. discloses a method for preparing the whey-bound fresh cheese ([0012]) that may be incorporated into a cheesecake filling as in Woo et al., the method comprising: (i) mixing a fat source and a whey source into a dairy mixture having a desired initial fat concentration ([0013], [0031], [0035]), (ii) homogenizing the dairy mixture ([0015]), (iii) adding a lactic acid bacterial inoculum and/or a suitable acid ([0018]), (iv) incubating to allow coagulation to occur to form the whey-bound fresh cheese ([0019]), and (v) ripening of the whey-bound fresh cheese ([0021], [0042]), mixing in a stabilizer ([0023]). Mixing in granular starch and an amylomaltase-treated starch into the cheese as stabilizers would be obvious for the reasons detailed previously in relation to claim 1.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (U.S. 2004/0022896 A1) in view of Carpenter et al. (U.S. 5,807,601), Buwalda et al. (U.S. 2010/0143542 A1), and Woo et al. (U.S. 2006/0188631 A1) as applied to claim 1 above, and further in view of Han (U.S. 6,406,736 B1).
Regarding claim 5, Cha et al., Carpenter et al., Buwalda et al. and Woo et al. disclose the cheesecake filling of claim 1.
The cited prior art does not specifically disclose the whey-bound fresh cheese as further comprising an emulsifier.
However, Han discloses the production of a wheyless cream cheese (Abstract) wherein lecithin may be used as an emulsion stabilizer that is an alternative to gums and hydrocolloids (C4, L47-L53).
It would have been obvious to one having ordinary skill in the art to have incorporated an emulsifier into the cheese of Cha et al. First, Cha et al. discloses that the cheese may comprise a stabilizer, and provides various examples including numerous gums and cellulose derivatives ([0048]). A skilled practitioner would be motivated to consult Han in order to determine other such suitable stabilizers for cream cheese products. Since Han teaches that lecithin is effectively interchangeable with gums and hydrocolloids, such as cellulose derivatives, as related to imparting emulsion stability (C4, L47-L53), a skilled practitioner would find the incorporation of an emulsifier (i.e., lecithin) into the cream cheese of Cha et al. to be obvious. Also, MPEP 2144.06 II indicates that the substitution of equivalents known for the same purpose is prima facie obvious, which further supports the determination that the incorporation of lecithin into the cream cheese of Cha et al. as a stabilizer would be obvious.
Response to Arguments
Claim Rejections - 35 U.S.C. § 103 of claims 1-4 and 7-9 over Cha et al., Carpenter et al., Buwalda et al., and Woo et al.; and claim 5 over Cha et al., Carpenter et al., Buwalda et al., Woo et al., and Han: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant first argued that gums in Cha et al. are limited to a range of about 0.001-1%, which would preclude adding an amount of gums/stabilizers that would reach the claimed range of 1.5-6 wt.% (Applicant’s Remarks, p. 5, ¶3).
The gums taught in paragraph [0048] appear to be in addition to the gums taught earlier at paragraph [0010], in which case the maximum amount about 1% gum would not necessarily apply to a firm limit on all the gum and all the starch component in the mixture. Examiner maintains that the claimed starch content is properly deemed obvious for the reasons described in the claim rejection and in paragraph 25 of the previous Office Action. Further, the claim rejection additionally relies on the instruction of Carpenter et al. in determining that the claimed starch content would be obvious. Applicant’s argument is unpersuasive.
Applicant next asserted unexpected results in order to overcome the obviousness rejections (Applicant’s Remarks, p. 6, ¶1 – p. 8, ¶1). Applicant argued that the claimed combination of starches works synergistically to unexpectedly increase heat and bake stability of cheesecake (Applicant’s Remarks, p. 6, ¶1). Applicant highlighted data in the specification purporting to show that a cheesecake with higher firmness was attained with the combination of starches as compared to cheesecakes prepared with only a single starch, and even substantially exceeded what would be expected based on the increase in firmness from either starch alone (Applicant’s Remarks, p. 6, ¶2 – p. 7, ¶1). Applicant asserted the claimed cheesecakes exhibited a better visual appearance and taste than those with only a single starch (Applicant’s Remarks, p. 7, ¶2). Applicant further asserted that the claims as presently amended to require a range of whey-bound fresh cheese concentrations and baking of the cheesecake filling are now commensurate in scope with the asserted data purporting to show unexpected results (Applicant’s Remarks, p. 7, ¶4).
However, the claims remain significantly broader than the asserted data. The noted discrepancies in scope between the claims and the experimental data at paragraph 26 of the Non-Final Office Action filed 09/07/2021 were not considered to be an exhaustive list of ways in which the data was not commensurate in scope with the claims. For example, the claims remain broader than the data in at least the following ways:
the claims do not limit the type of starch to the same degree as the data (e.g., a crosslinked or stabilized or waxy granular starch from various source plants and merely an amylomaltase-treated starch in the claims as compared to specific commercial starches in the specification, p. 23, ll. 7-8, ll. 21-22);
the data do not analyze a range of starch concentrations that would allow the recognition of a trend in the asserted properties over the whole range of claimed starch concentrations, MPEP 716.02(d) II; 
the claims do not require any amount of amylomaltase-treated starch or any effect of the amylomaltase treatment on the starch;
the claims do not require the exclusion of other starch components that may affect the observed cheesecake properties;
the claims do not require any amount of filling to be baked, such that a texture analysis at various points in a cheesecake would not necessarily be applicable to particularly small amounts of baked filling; 
the claims do not require any baking protocol for the filling; and
the claims do not require the filling to be visible, such that the appearance of the filling is inconsequential.
For at least these reasons, the asserted data remains insufficient in showing unexpected results adequate to overcome a prima facie showing of obviousness. MPEP 716.02(d).
The rejection of claim 1 has been maintained herein.
The rejections of claims 2-5 and 7-9, which depend from claim 1 and are rejected based on at least the same prior art, are additionally maintained herein.
Conclusion
Claims 1-5 and 7-9 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793